EXAMINER’S AMENDMENT

	This Office action is a reply to the amendment filed on 3/22/2021. Claims 1, 8, 12, 16-18 and 21-33 are pending. Claims 2-7, 9-11, 13-15, 19 and 20 have been cancelled. No claims have been withdrawn. New claim 33 has been added.

Information Disclosure Statement
	The IDS filed on 3/4/2021 is being considered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Levitt on 3/25/2021.
The application has been amended as follows:

1. (Currently Amended) A mounting assembly for supporting objects, the mounting assembly comprising:
at least two adjacent mounting panels, each of the mounting panels having a first front surface, a second rear surface and a peripheral edge extending between the first front surface and the second rear surface;

at least one mounting support receivable in the at least one aperture of either of the mounting panels, the at least one mounting support having two projections  to cooperate and engage with the spiral groove to secure the mounting support in the aperture when the mounting support is moved from an unlocked position to a locked position within the aperture, wherein the at least one mounting support is configured to support one or more objects;

wherein the two projections are biased in an extended position and able to move to a retracted position within the mounting support.

33. (Currently Amended) The mounting assembly of claim 1, wherein the spiral groove has a locking hole, the locking hole configured to receive  one of the two projections of the mounting support when the mounting support is in the locked position

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination, the totality of the claimed invention, including all the elements and features of the mounting assembly, including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635